Mr. Justice Tantis delivered the opinion of the court: Claimant herein asks for an award in the sum of Five Dollars as a refund for over-payment through a mutual mistake of fact in connection with his application for a Broker’s Certificate of Authority under date of February 29, 1932. From the statement made by the then Superintendent of Insurance of Illinois, it appears that due to the rush in the issuance of certificates, the fact that claimant was already licensed as a real estate broker was not noted. Payment was made in the sum of $10.00 for the Broker’s Certificate of Authority in question, whereas $5.00 was the correct fee. The 1931 Act was amended in 1933 and the license would now be $10.00, but from the statement appearing in the record and the undisputed facts that the over-payment of $5.00 was made through a mutual mistake of fact, an award should, and will be made for such over-payment. Commercial Nat’l. Bank & Trust Co., vs. State, 7 C. C. R. 122; Bates Valve Bag Corp. vs. State, 7 C. C. R. 64; Cairo Water Company vs. State, 7 C. C. R. 6. Claim allowed and an award made in the sum of Five Dollars ($5.00).